WISE, Presiding Judge,
dissenting.
I believe the trial court erred in its calculation of the amount of restitution due from Theodorou. For example, the court awarded $6,616.58 in lost revenue for the days when the business could not operate without the equipment. Also, it appears that the court awarded $4,572.50 for some type of payments the business had previously made on the equipment. The case-law regarding the amount of restitution a victim may recover as a result of a defendant’s criminal acts is ambiguous, and the application of that law is particularly difficult in cases involving receiving stolen property. Therefore, I urge the Alabama Supreme Court to clarify the easelaw governing restitution. Nevertheless, I do not believe that all of the losses Bussman Construction Company suffered were attributable to Theodorou’s criminal act of receiving the stolen property. Accordingly, I respectfully dissent.
WELCH, J., concurs.